DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
		A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,869,271. This is a statutory double patenting rejection.
Instant Application
U.S. Patent No. 10,869,271
A terminal for controlling a state of the terminal in a wireless communication system, the terminal comprising:
A terminal for controlling a state of the terminal in a wireless communication system, the terminal comprising:
a transceiver configured to transmit and receive signals to and from a base station;
a transceiver configured to transmit and receive signals to and from a base station;
at least one processor electrically connected to the transceiver and configured to:
at least one processor electrically connected to the transceiver and configured to:
monitor a plurality of traffic transmissions/receptions associated with a plurality of applications executed on the terminal,
monitor a plurality of traffic transmissions/receptions associated with a plurality of applications executed on the terminal,
identify information indicating an inactivity level of the terminal and a traffic transmission/reception pattern based on the monitored plurality of traffic transmissions/receptions associated with the plurality of applications, the traffic transmission/reception pattern being identified based on periods associated 


determine whether a traffic is predicted to not occur for a predetermined duration based on the traffic transmission/reception pattern,
evaluate, if the traffic is predicted to not occur for the predetermined duration, at least one of conditions for determining whether it is possible to transmit a signaling connection release indication (SCRI) message,
evaluate, if the traffic is predicted to not occur for the predetermined duration, at least one of conditions for determining whether it is possible to transmit a signaling connection release indication (SCRI) message,
transmit the SCRI message including the information indicating the inactivity level of the terminal based on the evaluated conditions to the base station,
transmit the SCRI message including the information indicating the inactivity level of the terminal based on the evaluated conditions to the base station,
receive a Radio Resource Control (RRC) message for transitioning the RRC connection state of the terminal,
receive a Radio Resource Control (RRC) message for transitioning the RRC connection state of the terminal,

wherein the RRC connection state of the terminal is determined, if the information indicating the inactivity level of the terminal is:
equal to or greater than a first threshold value, to transition the state of the terminal to UE idle mode, or
equal to or greater than a first threshold value, to transition the state of the terminal to UE idle mode, or
less than the first threshold value, to transition the state of the terminal to one of CELL_PCH and CELL_FACH, and
less than the first threshold value, to transition the state of the terminal to one of CELL_PCH and CELL_FACH, and
wherein the conditions are based on at least one of current operating state, connection to a circuit switched (CS) domain, discontinuous reception (DRX) configuration parameter, timer for use in RRC connection control and variable for use in the RRC connection control.
wherein the conditions are based on at least one of current operating state, connection to a circuit switched (CS) domain, discontinuous reception (DRX) configuration parameter, timer for use in RRC connection control and variable for use in the RRC connection control.





Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pica et al (US 20120264416 A1, hereinafter referred to as Pica) in view of Kim et al (US 20130235780 A1, hereinafter referred to as Kim/Similar to WIPO publication WO2012067406).
Re claim 1, Pica teaches a terminal for controlling a state of the terminal (UE) in a wireless communication system (Fig. 3-4, Abstract), the terminal comprising:
(i) a transceiver (206, Fig. 3) configured to transmit and receive signals to and from a base station (RAN 120 including NodeB) (Fig. 1, Fig. 3, Par 0041-0043); and
(ii) at least one processor (ASIC 208) electrically connected to the transceiver (Fig. 1, Fig. 3, Par 0041-0043) and configured to;
(iii) monitor a plurality of traffic transmissions/receptions associated with a plurality of applications (monitoring client application in Fig. 4A, Fig. 4E and other applications in Fig. 4B) executed on the terminal (stop/complete/terminate transmitting periodic data, no data to send, periodic data transmission associated 
(iv) identify information indicating an inactivity level of the terminal (estimated duration of transmission inactivity period) and a traffic transmission/reception pattern (identifying inactivity period to report at step 405B, Fig. 4B) based on the monitored plurality of traffic transmissions/receptions associated with the plurality of applications (periodic data transmission associated with a given client application, empty buffer, data in the buffer to transmit, Par 0069) (Fig. 4A-B, 4E, Par 0061-0064, Par 0068-0070, Par 0077-0081--- At step 400B of Fig. 4B, the UE buffer status is checked for other applications to determine whether the UE has data to transmit or buffer is empty. When the buffer is empty, then the UE did not receive any data for a period (for the time UE buffer is empty) and is not transmitting data for a period (until buffer has data to transmit). When UE buffer has data to transmit, UE received data for a period (for the time duration when UE received data) and is transmitting data for a period (until buffer is empty). Therefore, the buffer status checked at step 400B of Fig. 4B monitors traffic transmission/reception associated with a plurality of applications (Par 0069)),
(v) the traffic transmission/reception pattern being identified (identifies/selects inactivity period to report, step 405B, Fig. 4B) based on periods (period associated with the periodic data transmission/traffic of a given client application, step 405A, 415A of Fig. 4A; periods of no traffic transmission/reception corresponding to other applications when buffer is empty, periods of traffic transmission/reception corresponding to other applications when buffer is not 
	(vi) determine whether a traffic is predicted to not occur (traffic is predicted to not occur for the estimated inactivity period) for a predetermined duration (estimated inactivity period) based on the traffic transmission/reception pattern (termination of periodic data transmission, information (buffer status) associated with other 
	(vii) transmit the SCRI message including the information indicating the inactivity level of the terminal (estimated duration of transmission inactivity period) (Fig. 4A-B, Par 0060-0064, Par 0069-0070), and
	(viii) receive a Radio Resource Control (RRC) message (cell update confirm message at step 445A, Fig. 4A) for transitioning the RRC connection state of the terminal (transitioning to CELL_FACH state) (Fig. 4A-B, Par 0064, Par 0066-0067, Par 0069-0070), and
	(ix) wherein the RRC connection state of the terminal is determined, if the information indicating the inactivity level of the terminal (estimated transmission inactivity period included in the SCRI message) (Fig. 4A-B, Par 0064, Par 0066-0067, Par 0069-0070) is:
	(x) equal to or greater than a first threshold value, to transition the state of the terminal to UE idle mode (UE is transitioned to an Idle state if the inactivity duration is very long (i.e. inactivity duration is greater than intermediate duration), Par 0066; transitioning the UE to idle state if the estimated inactivity duration exceeds a threshold, Par 0079-0084) (Fig. 4A-E, Par 0066-0067, Par 0079-0084), or

		Even though Pica discloses to transmit SCRI message including transmission inactivity period, Pica does not explicitly disclose to
	(xii) evaluate, if the traffic is predicted to not occur for the predetermined duration, at least one of conditions for determining whether it is possible to transmit a signaling connection release indication (SCRI) message,
	(xiii) transmit the SCRI message based on the evaluated conditions to the base station,
	(xiv) wherein the conditions are based on at least one of current operating state, connection to a circuit switched (CS) domain, discontinuous reception (DRX) configuration parameter, timer for use in RRC connection control and variable for use in the RRC connection control.
		Re components (xii)-(xiv), Kim teaches to 
	(xii) evaluate, if the traffic is predicted to not occur for the predetermined duration (no more data to be transmitted/received), at least one of conditions (evaluating conditions as disclosed in Par 0037-0039, Par 0047-0048) for determining whether it is possible to transmit a signaling connection release indication (SCRI) message (SCRI message is transmitted upon fulfilling any of the evaluated conditions) (Fig. 2-5, Par 0026-0027, Par 0035-0041, Par 0043-0049, Par 0055-0056),

	(xiv) wherein the conditions are based on at least one of current operating state, connection to a circuit switched (CS) domain, discontinuous reception (DRX) configuration parameter (optimizing DRX parameter), timer for use in RRC connection control and variable for use in the RRC connection control (Fig. 2-5, Par 0026-0027, Par 0035-0041, Par 0043-0049, Par 0055-0056).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Pica by including the steps to (xii) evaluate, if the traffic is predicted to not occur for the predetermined duration, at least one of conditions for determining whether it is possible to transmit a signaling connection release indication (SCRI) message, (xiii) transmit the SCRI message based on the evaluated conditions to the base station, (xiv) wherein the conditions are based on at least one of current operating state, connection to a circuit switched (CS) domain, discontinuous reception (DRX) configuration parameter, timer for use in RRC connection control and variable for use in the RRC connection control, as taught by Kim for the purpose of “reducing the power consumption efficiently”, as taught by Kim (Par 0024).
		Pica discloses to transmit SCRI message including transmission inactivity period and Kim discloses to transmit the SCRI message based on the evaluated conditions to the base station (SCRI message is transmitted upon fulfilling any of 
Relevant Prior Art
		Dahod et al (US 20140233459 A1) discloses that a base station determines the transmission inactivity period for a UE based on the data transmission/reception of a plurality of applications. The longest inactivity period from the plurality of applications is selected to monitor the data transmission/reception pattern for the plurality of applications. If the UE does not transmit/receive data for any application of the plurality of applications for a duration exceeding the longest inactivity period, the UE is transitioned to idle state (Fig. 4-5, Par 0090).











Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473